             Case 2:18-cv-01132-TSZ Document 56 Filed 06/01/20 Page 1 of 2



 1

 2

 3

 4

 5                         UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF WASHINGTON
 6                                  AT SEATTLE

 7
          ESTHER HOFFMAN, et al.,
 8                              Plaintiffs,
 9            v.                                         C18-1132 TSZ

10        TRANSWORLD SYSTEMS                             MINUTE ORDER
          INCORPORATED, et al.,
11
                                Defendants.
12

13        The following Minute Order is made by direction of the Court, the Honorable
     Thomas S. Zilly, United States District Judge:
14
           (1)    The United States Court of Appeals for the Ninth Circuit having issued its
   Mandate on May 19, 2020 and the Court having been assigned to this case, the Court now
15
   SETS a telephone conference call for June 15, 2020 at 11:00 a.m. The Court’s staff will
   be in contact with counsel to provide a conference call number and access code. Prior to
16
   the status conference, counsel are directed to confer by telephone and be prepared to
   discuss with the Court the following issues:
17
                  (a)    The status of the case;
18
                  (b)    What parties and claims remain prior to the filing of any amended
19         complaint. The parties should be prepared to identify what claims are asserted
           against each defendant in light of the Court’s motion practice as addressed by the
20         Ninth Circuit Memorandum Disposition;

21                 (c)   Whether the parties should be required to mediate the case at this
           time;
22

23

     MINUTE ORDER - 1
            Case 2:18-cv-01132-TSZ Document 56 Filed 06/01/20 Page 2 of 2



 1              (d)     Whether the parties will consent to a magistrate judge;

 2              (e)    When any amended complaint can be filed and the nature of the
          amendments including the claims to be added, whether any parties can be
 3        dismissed, and whether any new parties will be added, as well as a cutoff date for
          any amendments or new parties;
 4
                (f)     The status of the proposed class action and proposed deadlines to
 5        address class action issues;

                 (g)    The nature and extent of proposed discovery and proposed
 6        deadlines;
 7              (h)    The proposed trial date and the time necessary to try the case and
          whether there be any jury demand in the case; and
 8
                 (i)     Any issues relating to case management in light of the existing
 9        COVID-19 pandemic and the restrictions on the procedures for conducting civil
          matters in light of the Court’s General Orders. See General Order 08-20.
10
          (2)   The Clerk is directed to send a copy of this Minute Order to all counsel of
11 record.

12        Dated this 1st day of June, 2020.

13
                                                   William M. McCool
                                                   Clerk
14
                                                   s/Karen Dews
15                                                 Deputy Clerk
16

17

18

19

20

21

22

23

     MINUTE ORDER - 2
